Citation Nr: 0429080	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-02 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
thoracic outlet syndrome and a right (non-dominant) cervical 
rib resection, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for a left-sided 
salpingectomy with associated pelvic laparotomy and lysis of 
adhesions and partial removal of ovary.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from November 1976 to December 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
evaluation for residuals of thoracic outlet syndrome and a 
right (non-dominant) cervical rib resection and her claim for 
a compensable evaluation for a left-sided salpingectomy with 
associated pelvic laparotomy and lysis of adhesions and 
partial removal of ovary.

The issue of entitlement to an increased evaluation for 
residuals of thoracic outlet syndrome and a right (non-
dominant) cervical rib resection is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left ovary was removed in July 1977. 

2.  There is no evidence demonstrating that this service-
connected disability presents an unusual or exceptional 
disability picture.

3.  The veteran has been awarded special monthly compensation 
at the rate provided by 38 U.S.C.A. § 1114(k) based on the 
anatomical loss of a creative organ.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
residuals of a left-sided salpingectomy with associated 
pelvic laparotomy and lysis of adhesions and partial removal 
of ovary have not been met. 38 U.S.C.A. §§ 1155, 5103A (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.116, 
Diagnostic Code 7619 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5106, 5107, 5126 (West 2002).  This law 
eliminated the concept of a well-grounded claim, and 
redefined the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, and of the development responsibilities of the 
claimant and of the VA.  See 38 U.S.C.A. §§ 5102, 5103 (West 
2002).  VA will also request that the claimant provide any 
evidence in her possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2003).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  See 38 U.S.C.A. § 5103A (2002).  

Notice

With respect to notice, a February 2002 VA letter to the 
veteran informed her of the evidence necessary to 
substantiate her claim, as well as her and VA's development 
responsibilities.  As such, VA's duty to notify has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In the present case, because the VCAA notice was 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found in 
Pelegrini.  
In addition, VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini, 18 Vet. App. at 121; see also 
VAOPGCPREC 01-2004.  The Board concludes that the appellant 
was provided every opportunity to identify and submit 
evidence in support of her claim for a compensable evaluation 
for a left-sided salpingectomy with associated pelvic 
laparotomy and lysis of adhesions and partial removal of 
ovary.  Concerning this, the Board notes that the February 
2002 VCAA letter informed the appellant what the evidence 
needed to show to establish an increased or compensable 
evaluation, namely:  "Symptoms and findings showing that 
your service-connected disability or disabilities have 
worsened and now meet the criteria for a higher evaluation."  
The RO further informed her that this could be shown by 
medical evidence showing that the service-connected condition 
had become worse or more disabling.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
as well as VA treatment and examination reports.  The veteran 
has been afforded a VA examination and the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the veteran's statements and concludes that she has not 
identified any further evidence not already of record.  The 
Board has also reviewed the medical records for references to 
additional treatment reports not of record but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim for a compensable 
evaluation for a left-sided salpingectomy with associated 
pelvic laparotomy and lysis of adhesions and partial removal 
of ovary.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to her claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Factual Background

On an April 2002 VA women's wellness examination, the 
examiner reported that an examination of the veteran's 
external genitalia was within normal limits for the veteran's 
age and that the veteran's vagina was not irritated and was 
without abnormal discharge.  A few days later in April 2002, 
the veteran underwent a VA gynecological examination.  She 
reported history of a left ectopic pregnancy with left 
salpingo-oophorectomy at Fort Leavenworth, Kansas done via an 
open laparotomy for a ruptured ectopic pregnancy.  The 
veteran noted that this procedure subsequently caused her to 
experience worsening constipation.  She also indicated that 
in 1997, she underwent a diagnostic laparoscopy that resulted 
in a lysis of adhesions for severe abdominopelvic adhesions.  
The veteran, who also complained of urinary frequency, 
further commented that an urologist thought that her 
condition was due to recurring abdominopelvic adhesions.  
After an examination, the examiner assessed the veteran's 
condition as ectopic pregnancy, status post laparotomy with 
left salpingo-oophorectomy, significant abdominopelvic 
adhesion and status post surgery for lysis of abdominopelvic 
adhesion, history of severe constipation, urinary urgency, 
secondary infertility, perimenopausal, and abdominal uterine 
bleeding.

A May 2001 private diagnostic radiology report reveals that 
the veteran complained of left pelvic pain.  The radiologist 
reported that an examination of the ovary and fallopian tube 
revealed a complex cystic and solid mass in the right adnexal 
that required further evaluation, a fluid filled cystic 
structure in the left adnexa, and a uterine fibroid.

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology; such a result 
would overcompensate him or her for the actual impairment of 
earning capacity.  See 38 C.F.R. § 4.14; see Esteban v. 
Brown, 6 Vet. App 259 (1994).

The rating criteria in the VA Schedule for Rating 
Disabilities under which the service-connected left-sided 
salpingectomy with associated pelvic laparotomy and lysis of 
adhesions and partial removal of ovary is evaluated provides 
for assignment of a 100 percent rating for three months after 
complete removal of an ovary, followed by a 30 percent rating 
assignment where both ovaries have been completely removed.  
38 C.F.R. § 4.116, Diagnostic Code 7619.  Complete removal of 
one ovary, with or without partial removal of the other, 
warrants only a zero percent rating assignment.  


Analysis

In this case, the veteran contends that a compensable 
evaluation is warranted for her service-connected left-sided 
salpingectomy with associated pelvic laparotomy and lysis of 
adhesions and partial removal of ovary disability.  In this 
regard, under 38 C.F.R. § 4.116, Diagnostic Code 7618, a 100 
percent rating is assigned for three months after the 
complete removal of an ovary.  Thereafter, a 30 percent 
evaluation is assigned for complete removal of both ovaries 
and a 0 percent rating is assigned for removal of one with or 
without partial removal of the other.  The Board observes 
that the clinical records reveal that only the veteran's left 
ovary has been removed.  As such, the Board concludes that a 
compensable evaluation is not warranted.  It is additionally 
noted that the veteran is receiving special monthly 
compensation for anatomical loss of a creative organ.

The Board notes that a higher evaluation would only be 
available under an extraschedular analysis under 38 C.F.R. § 
3.321.  However, the record does not contain any evidence 
reflecting the symptomatology necessary to be considered an 
unusual or exceptional disability as the symptomatology 
described on VA examinations and treatment records are 
addressed by the rating criteria.  There is no evidence that 
the service-connected disability causes such an exceptional 
or unusual disability picture so as to render impractical the 
application of the regular schedular standards pursuant to 38 
C.F.R. § 3.321(b)(2).  Therefore, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for a compensable evaluation for her service-connected 
left-sided salpingectomy with associated pelvic laparotomy 
and lysis of adhesions and partial removal of ovary 
disability.


ORDER

A compensable evaluation for a left-sided salpingectomy with 
associated pelvic laparotomy and lysis of adhesions and 
partial removal of ovary is denied.


REMAND

The veteran asserts that a rating in excess of 20 percent is 
warranted for her service-connected residuals of thoracic 
outlet syndrome and a right (non-dominant) cervical rib 
resection.

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The current law also provides that consideration of an 
increased rating based on limitation of motion must include 
consideration of additional functional impairment due to 
pain, including on use and during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The record reflects that the veteran was last afforded a VA 
orthopedic examination in March 2002.  The examiner indicated 
that the claims file and medical records, other than some 
private records which the veteran brought with her to the 
examination, were not available for review.  The Board 
further notes that the examiner indicated that he was unable 
to make any judgment as to the veteran's endurance or 
coordination.  Finally, on the January 2003 substantive 
appeal, the veteran stated that she was presently on leave 
from her job and undergoing treatment for her neck, shoulder, 
arm, and hand, thereby indicating that her condition may have 
worsened since the March 2002 VA examination was conducted.  
Thus, the Board concludes that a new examination is warranted 
to determine the current nature and extent of the veteran's 
service-connected residuals of thoracic outlet syndrome and a 
right (non-dominant) cervical rib resection.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO via the AMC, in 
Washington, DC, for the action as follows:

1.  The veteran should furnish the 
names, addresses, and dates of 
treatment of all medical providers 
from whom she has received treatment 
for her residuals of thoracic outlet 
syndrome and a right (non-dominant) 
cervical rib resection since April 
2002.  After securing the necessary 
authorizations for release of private 
records, if any, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of the residuals of 
thoracic outlet syndrome and a right 
(non-dominant) cervical rib resection 
disability.  The orthopedic examiner 
should comment on any functional 
impairment due to pain and the pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain 
is visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

The examiner should specifically identify 
any evidence of neuropathy or other nerve 
involvement due to the service-connected 
residuals of thoracic outlet syndrome and 
a right (non-dominant) cervical rib 
resection disability.  All necessary 
tests should be performed.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as indicated.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



